            Case 1:20-cv-03641-OTW Document 18 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GEICO General Insurance Company,                               :
                                                               :
                         Plaintiff,                            :      20-CV-3641 (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
UNITED STATES OF AMERICA,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The mediator’s proposal provided during the conference on November 5, 2020 was not

accepted. Accordingly, by separate order the Court will adopt the proposed case management

plan submitted by the parties. Parties are further directed to submit a joint status letter every

30 days with the first letter due by December 21, 2020.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: November 19, 2020                                           Ona T. Wang
       New York, New York                                          United States Magistrate Judge
